Citation Nr: 1144766	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected cold injury residuals of the left lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected cold injury residuals of the right lower extremity.

3.  Entitlement to special monthly compensation based on the need for aid and attendance of another.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating actions issued in January 2007, June 2007, December 2008, and July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a June 2011 statement, the Veteran's representative requested that the Veteran's previously denied service connection for bilateral ankle arthritis claim be reopened and that the Veteran be awarded service connection for diabetes mellitus, as his service-connected cold injury residuals aggravate this condition.  As the Board does not have jurisdiction over these claims, the claims seeking service connection for diabetes mellitus, as aggravated by the Veteran's cold injury residuals, and seeking to reopen service connection for bilateral ankle arthritis, as secondary to the Veteran's cold injury residuals, are hereby REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a cold weather injury of his bilateral lower extremities are each currently evaluated as 30 percent disabling, the maximum rating available under Diagnostic Code 7122, and there are no exceptional circumstances.

2.  The Veteran's peripheral neuropathies of the bilateral lower extremities, assessed as residual of his in-service cold weather injury, are productive of mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's peripheral venous insufficiencies of the bilateral lower extremities, assessed as residual of his in-service cold weather injury, are productive of intermittent edema.

4.  The Veteran is not in need of regular aid and attendance of another person due to his service-connected cold injury residuals of his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a cold injury of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2011).

2.  The criteria for an evaluation in excess of 30 percent for residuals of a cold injury of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2011).

3.  The criteria for a separate disability rating of 10 percent for peripheral neuropathy of the left lower extremity, assessed as a residual of a cold injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic Code 8520 (2011).

4.  The criteria for a separate disability rating of 10 percent for peripheral neuropathy of the right lower extremity, assessed as a residual of a cold injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71(a), 4.124(a), Diagnostic Code 8520 (2011).

5.  The criteria for a separate disability rating of 10 percent for the peripheral venous insufficiency of the left lower extremity, diagnosed as a residual of a cold injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic Code 7121 (2011).

6.  The criteria for a separate disability rating of 10 percent for the peripheral venous insufficiency of the right lower extremity, diagnosed as a residual of a cold injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic Code 7121 (2011).

7.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.353(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by letters issued in October 2006 and November 2008, which apprised the Veteran of the evidence VA would obtain and the evidence he was responsible for obtaining, that he must demonstrate that his service-connected disabilities had increased in severity to warrant the assignment of an increased rating, and the criteria for establishing entitlement to special monthly compensation for aid and attendance.  The October 2006 letter addressing the Veteran's increased rating claims also informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  These notices were sent prior to the initial adjudication of the Veteran's claims.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and he has not identified any relevant, available treatment records that have not been requested or obtained.  The Veteran was also scheduled to testify at an RO formal hearing, but he withdrew his hearing request, and he was offered an opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations with regard to his increased rating claims.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided. 38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is seeking ratings in excess of 30 percent disabling for the residuals of cold injuries he sustained to his lower extremities during service.  

The Veteran's residual disabilities have been evaluated pursuant to Diagnostic Code 7122, which provides that a 10 percent rating is assigned for cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned based on cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is assigned based on cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122. Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26. 38 C.F.R. § 4.104.

The Veteran underwent a VA cold injury protocol examination in November 2006, during which he reported that he experiences cold sensitivity, paresthesia and numbness of his lower extremities, and burning pain in both of his feet which awakens him at night.  The Veteran also reported recurrent fungal infection of his feet, fingernail growth impairment and fingernails falling off, darker skin color of his feet, skin thickening of his feet, and that he had undergone a right fourth toe amputation due to osteomyelitis.  He further stated that he treats his foot impairments by wearing white cotton socks and orthopedic shoes.  However, the Veteran reported that his difficulty ambulating and his tendency to fall are secondary to his vertigo.  The Veteran also denied experiencing symptoms of Raynaud's syndrome, hyperhidrosis, or excessive foot sweating.  

On physical examination, the examiner noted that the Veteran utilized a wheelchair but was able to ambulate without the wheelchair when using a cane, although he reported experiencing vertigo when he did so.  The Veteran's skin evidenced no skin discoloration, ulceration, or abnormal temperature or hair growth; however, the Veteran did have mild edema of his feet and fungus of his toenails on both feet.  On sensory examination, the Veteran demonstrated absent Achilles deep tendon reflexes bilaterally and diminished patellar deep tendon reflexes bilaterally.  The Veteran also demonstrated decreased sensation of the dorsal and plantar aspects of his feet, as well as decreased pain and vibration sensation.  However, a muscular examination of the Veteran's lower extremities revealed normal muscular strength and no atrophy.  The examiner further noted that Doppler studies of the Veteran's lower extremities revealed mild bilateral peripheral vascular insufficiency and mild deep venous insufficiency.  The examiner concluded by stating that the Veteran's bilateral peripheral neuropathy and bilateral peripheral venous insufficiency were at least as likely as not associated with the Veteran's cold injury residuals (acknowledging that these conditions were also often associated with diabetes mellitus, a nonservice-connected condition).

An April 2007 VA treatment record reflects the Veteran's treatment for a left fourth toe skin lesion with mild cellulitis, for which he was prescribed a topical antibiotic.  However, left foot x-rays found no evidence of related osteomyelitis.  June and September 2007 VA treatment records reflect the Veteran's foot treatment for toenail and foot fungus and foot calluses.  

The Veteran underwent a second VA cold injury protocol examination in July 2010, during which the Veteran reported experiencing severe burning foot and lower leg pain, exacerbated by cold weather and at night.  The Veteran also reported experiencing foot swelling, muscular cramps, numbness, recurrent fungal infections, and skin thinning and discoloration.  However, he denied a history of amputations related to cold injury.  On physical examination, the examiner noted no evidence of edema, but did note abnormal sensory examination findings of decreased sensation to vibration of the first metatarsal-phalangeal (MTP), decreased pain sensation in a stocking distribution, a decreased position sense of the first MTP, and decreased light touch sensation in a stocking distribution.  On motor examination, the Veteran had active movement against some resistance.  The Veteran also demonstrated decreased peripheral pulses of the bilateral lower extremities.  No skin abnormalities of the lower extremities were noted, with the exception of decreased hair growth and toenail thickening and onychomycosis.  The examiner further noted that the Veteran was able to rise from his wheelchair with assistance and take several steps, at which time he demonstrated a wide, antalgic gait.  

In conclusion, the examiner diagnosed the Veteran with frostbite residuals of the bilateral feet with peripheral vascular insufficiency and peripheral neuropathy.  The examiner stated that the Veteran's cold injury residuals did not likely result in functional loss of his lower extremities, as the Veteran was still able to assist with transfers, use his legs to move in bed, stand, use the toilet, and walk short distances using a walker or contact guard.  Thus, the examiner opined that the Veteran would not be better served by amputation of his lower extremities.  The examiner further noted that the Veteran reported that he did not perform any household chores (as these are performed by his children) and that while he is able to wash his face and mouth (which he does in lieu of teeth-brushing, as he has no teeth), he needs assistance with bathing and dressing.  The examiner noted that the Veteran is unemployed, but stated that he reported that he ceased working in 1989 due to his nonservice-connected diabetes mellitus and back disorder.  

As stated above, the Veteran's cold injury residuals of his bilateral lower extremities are currently evaluated as 30 percent disabling, which represents the maximum schedular rating available pursuant to Diagnostic Code 7122 for residuals of cold injuries.

However, other disabilities that have been deemed complications of the Veteran's cold injury residuals may be evaluated separately, provided the related symptomatology was not used to support a rating under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).

In that regard, the Board notes that during his 2006 and 2010 VA cold injury protocol examinations, peripheral neuropathy and peripheral vascular insufficiency were assessed as resulting from the Veteran's cold injury residuals of his bilateral lower extremities.  The Board also acknowledges that the Veteran's fourth right toe was  amputated in 2005; however, there is no indication that this is a residual of his in-service cold injuries.  Rather, the Veteran's treatment records and examination reports reflect that his toe was amputated due to osteomyelitis (which his records indicate is complication of his nonservice-connected diabetes mellitus), and during his 2010 VA examination, the Veteran denied a history of amputations related to his cold injury.  Thus, evaluation of impairment due to this amputation will not be undertaken, but the Board concludes separate disability ratings for the neurologic and vascular manifestations of the Veteran's cold injury residuals should be awarded.  

However, a combined disability rating in excess of 40 percent for each of the Veteran's foot disabilities would violate the rule set out at 38 C.F.R. § 4.68 which instructs that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the foot warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  Therefore, when assigning separate disability evaluations, the Board will be mindful of this requirement.  

The Veteran's peripheral neuropathy is most appropriately rated pursuant to Diagnostic Code 8520, which outlines the rating criteria for incomplete and complete paralysis of the sciatic nerve.  Pursuant to this Diagnostic Code, 10, 20, 40, and 60 percent ratings are based on evidence of mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost.  Id.
 
The Veteran's peripheral vascular insufficiency of the bilateral lower extremities is most appropriately rated pursuant to Diagnostic Code 7121, which outlines the rating criteria for post-phlebitic syndrome of any etiology.  Pursuant to this Diagnostic Code, a 10 percent rating is based on evidence of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is assigned based on evidence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned based on evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous eczema, and persistent ulceration.  Finally, a 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).

The evidence of record supports an award of a separate 10 percent disability rating for mild incomplete paralysis of the sciatic nerve of each lower extremity.  Specifically, the record reflects the Veteran was noted to have absent Achilles tendon reflexes.  The evidence of record also supports an award of a separate 10 percent disability rating for peripheral vascular insufficiency of each of the Veteran's lower extremities pursuant to Diagnostic Code 5271, as the Veteran has demonstrated intermittent edema of his lower extremities.  In that regard, the Veteran demonstrated mild edema of his lower extremities during his 2006 VA examination, but no evidence of edema was found during his 2010 VA examination.  Additionally, the 2006 VA examiner noted that Doppler studies of the Veteran's lower extremities revealed evidence of mild peripheral venous insufficiency, and the Veteran denied experiencing excessive swelling of his lower extremities during his 2010 VA examination.

Thus, the evidence of record supports awards of 10 percent ratings for both peripheral neuropathy and peripheral vascular insufficiency of each of the Veteran's lower extremities.  Moreover, these awards are permissible, as they are not based on symptoms contemplated by Diagnostic Code 7122.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Board finds that an analysis as to whether the Veteran is entitled to ratings in excess of 10 percent is rendered moot by the application of 38 C.F.R. § 4.68, referenced above, which prohibits, in the instant case, a combined rating in excess of 40 percent.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's statements of record reflecting his report that his cold injury residuals include peripheral vascular insufficiency and the amputation of "several toes."  In that regard, the Board notes that the Veteran has been awarded separate evaluations for his peripheral vascular insufficiencies, which have been clinically assessed as a cold injury residual, but that a separate rating for the Veteran's sole amputated toe is not warranted, as the medical evidence of record fails to characterize this amputation as resulting from a cold injury.  Moreover, as discussed above, the Veteran is not schedularly eligible for a combined disability rating in excess of the effective combined 40 percent assigned pursuant to the Board's decision.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's cold injury residuals increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and, with regard to his peripheral neuropathy and peripheral vascular insufficiency, the rating criteria provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that the evidence of record reflects the Veteran's report that he is unemployed due his nonservice-connected diabetes mellitus and back disorder.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU).  Accordingly, consideration of entitlement to TDIU benefits is not warranted.  

Entitlement to Special Monthly Compensation based on Aid and Attendance

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2010).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

The relevant evidence of record includes the VA forms completed by two of the Veteran's treating physicians in May of 2009 and the Veteran's 2006 and 2010 VA examinations assessing his sole service-connected conditions, the residuals of a cold injuries to his feet.

The 2006 and 2010 VA examinations are summarized above.  In pertinent part, the 2006 VA examination report reflects that the Veteran was able to ambulate without the use of his wheelchair and that he reported that he required the use of a wheelchair due to his vertigo.  Moreover, the 2010 VA examiner noted that the Veteran was able to stand, assist with transfers, use his legs to move in bed, use the toilet, and walk short distances using a walker or contact guard.  The examiner further noted that the Veteran was able to wash his face and mouth, but needed assistance bathing and dressing, and that his children perform his household chores.  

The VA forms completed by the Veteran's treating physicians in May 2009 reflect that the Veteran has numerous physical disabilities in addition to his foot impairments, including severe bronchial asthma, chronic bronchitis, degenerative disc disease with a herniated lumbar disc, a depressive disorder, insulin-dependent diabetes mellitus, hypertension, bradycardia, a history of myocardial infarction, sleep apnea, and sinusitis.  With regard to impairments that could result from the Veteran's bilateral foot disabilities, one physician noted that the Veteran needed a cane to ambulate.  It also was noted, however, he required assistance when bathing due to his tendency to fall; is unable to leave home without assistance due to his tendency to become lost due to his mental state; and requires in-home assistance for his daily activities due to his "multiple" disabilities.  Conversely, the Veteran's other treating physician stated that the Veteran was indeed able to walk unaided (although stating the Veteran could not travel long distances, such as outside of Puerto Rico); required no assistance when bathing or attending to his hygiene or needs of nature; and found no need for nursing home care, although also apparently noted that the Veteran received home care each day from 8:00am to 2:00pm. (The physician's handwriting is difficult to decipher.)

After reviewing the evidence of record, the Board does not find that the evidence suggests that the Veteran's service-connected foot disabilities, alone, create the need for him to receive regular aid and attendance of another person.  The Veteran requires assistance with bathing and uses a wheelchair for ambulation due to his vertigo, not his foot disabilities, and he is able to ambulate independently for short distances.  Moreover, his inability to leave the house is due to his mental state, as he apparently becomes lost easily, and the Veteran is not bedridden.  Furthermore, there is no indication that the Veteran's service-connected foot disabilities interfere with his ability to attend to the wants of nature, as the 2010 VA examiner noted that the Veteran was able to use the toilet independently.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's statements of record.  However, the Veteran's statements do not specifically address his need for aid and attendance based solely on his service-connected disabilities; rather, they reflect his confusion regarding his prior award of a special monthly pension for aid and attendance and VA's recent denials of special monthly compensation for aid and attendance.  In that regard, the Board advises the Veteran that in order to prevail on his current appeal, the evidence of record must demonstrate that his service-connected foot disabilities create the need for regular aid and attendance of another.

In sum, as the evidence of record fails to reflect that the Veteran requires regular aid and attendance of another due to his service-connected foot disabilities, the Veteran is not entitled to special monthly compensation for aid attendance.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

A rating in excess of 30 percent for residuals of a cold weather injury of the left lower extremity is denied.

A rating in excess of 30 percent for residuals of a cold weather injury of the left lower extremity is denied.

A separate 10 percent rating for peripheral neuropathy of the left lower extremity, assessed as a residual of a cold weather injury, is granted.

A separate 10 percent rating for peripheral neuropathy of the right lower extremity, assessed as a residual of a cold weather injury, is granted.

A separate 10 percent rating for peripheral venous insufficiency of the left lower extremity, assessed as a residual of a cold weather injury, is granted.

A separate 10 percent rating for peripheral venous insufficiency of the right lower extremity, assessed as a residual of a cold weather injury, is granted.

Entitlement to special monthly compensation based on the need for aid and attendance of another is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


